Citation Nr: 0814422	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
July 1944 to May 1946 with additional time in the reserves.  
He died in May 1976.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
December 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the appellant submitted additional 
evidence subsequent to the final adjudication of the issue by 
the RO.  However, as the additional evidence consists solely 
of copies of documents previously considered by the RO before 
conducting its initial adjudication of the matter, the Board 
finds that a remand for RO consideration of the copies is 
unnecessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died in May 1976 as a result of acute 
myocardial infarction.

3.  The persuasive evidence of record demonstrates a disease 
or injury which caused or contributed to the veteran's death 
was not incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2006.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and requested that the appellant 
send in any evidence in her possession that would support her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the October 2006 correspondence.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.
As the appellant has not provided any final hospital records 
or specific information about the veteran's treatment at the 
time of his death, there is no apparent disagreement as to 
the immediate and consequent causes of death listed on his 
death certificate.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection can be granted for certain diseases, 
including cardiovascular-renal disease and organic heart 
disease, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases 
(including cardiovascular-renal disease and organic heart 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background and Analysis

In this case, the appellant contends that the veteran's death 
in May 1976 as a result of acute myocardial infarction was 
caused or materially affected by his active service.  She 
also contends that the veteran had a psychiatric disorder 
that was caused by his active service that contributed to his 
acute myocardial infarction.

Service treatment records for the veteran's period of active 
duty are negative for any signs, symptoms, or treatment for a 
heart disorder or a psychiatric disorder.  The May 1946 
separation examination report shows a normal cardiovascular 
system and no signs of cardiac involvement or a heart 
problem.  The report also noted no neurasthenia, no 
psychasthenia, no depression, no instability, no worries, and 
no signs of an abnormal psyche.  The record does reflect that 
in May 1945, the veteran sustained a gunshot wound to the 
left shoulder and back while engaged in battle on Okinawa. 

In an October 1946 rating decision, the RO established 
service connection for gunshot wounds to the veteran's left 
shoulder and chest.  This decision was based on the veteran's 
service treatment records.

A VA examination report from January 1947 reveals a normal 
cardiovascular system.  An X-ray of the chest showed a healed 
fracture of the left clavicle which was in a good position 
with no other evidence of pathology involving the chest 
except for a healed communited fracture which involved the 
left fourth rib.  The examiner noted a nervous "tick" to 
the veteran's face with blinking eyes and twisting neck to 
the left.  It was observed that the veteran was intelligent, 
slept well, and exhibited no nervous tremors.  His thinking 
process was noted to be normal.

In February 1949, a VA exam again revealed a normal 
cardiovascular system.  An X-ray showed several small 
calcifications in the right hilus and right base which 
appeared stable.  The size of the heart and great vessels 
appeared to be normal.  It was noted that the veteran was 
irritable and restless.  He had difficulty with social 
adjustments.  The examiner stated that no psychiatric 
diagnosis could be made, but a neuropsychiatric interview was 
in order.

Private correspondence from O.J.S. dated in November 1950 
states that the veteran served in the reserves and had been 
activated.  It was noted that the veteran was unfit for duty 
in the Marine Corps and was "on the verge of nervous 
collapse."

Medical correspondence from G.O., M.D., dated December 1950 
states that the veteran was in an unstable state following 
his discharge from the Marine Corps and had psychosomatic 
complaints.  It was noted that the veteran had psychosomatic 
difficulties, anxiety, and tension.  The doctor opined that 
the veteran suffered from a psycho-neurosis, anxiety type 
which was moderate and in the process of undergoing an 
improvement.

A VA examiner noted in March 1951 that the veteran had no 
signs of a problem with his cardiovascular system.  The 
examiner also indicated that there were no signs of a 
neurological or psychiatric disorder.

The RO established service connection for a pleural cavity 
injury in a March 1951 decision.  This decision was based on 
the service treatment records and VA examination reports.

In May 1976, the veteran died.  The death certificate lists 
the cause of death as acute myocardial infarction with no 
underlying causes.  The interval between onset and death was 
five weeks.  No other significant conditions were listed on 
the death certificate.

The appellant stated in June 2006 that the veteran had been 
severely injured during his active duty.  She mentioned that 
two days before his heart attack, she saw the veteran wearing 
his service cover.  She said that the veteran had large 
mental swings that were preceded by sudden jerking of his 
head and slurred speech.  She recalled a situation where the 
veteran tried to suffocate their baby son.  She said that the 
veteran would punch her in the face, knock her down on the 
bed, and would try to smother her.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  There is no 
evidence of a heart disorder in any of the service treatment 
records.  There is also no evidence of record which provides 
a link between the veteran's acute myocardial infarction with 
any signs, symptoms, or disease manifest during his active 
service.  Additionally, there is no evidence of record which 
provides a connection between the veteran's service-connected 
gunshot wounds and his acute myocardial infarction.  Without 
evidence of that link, service connection cannot be granted.

The Board finds the lack of a listing of a secondary or other 
significant condition on the veteran's death certificate 
persuasive evidence that the acute myocardial infarction was 
not secondarily caused by the veteran's service-connected 
gunshot wounds.  The death certificate was prepared by a 
doctor who had attended the veteran for fifteen years prior 
to his death, and the doctor indicated that he saw the 
veteran at the time of his death.

The Board has considered the appellant's assertions that the 
veteran had a mental disorder which secondarily caused his 
acute myocardial infarction.  While private medical 
correspondence from December 1950 states that the veteran had 
a psychoneurosis, the doctor opined that the disorder was 
undergoing an improvement.  The Board finds the March 1951 VA 
examination report to be persuasive evidence that any 
psychosis suffered by the veteran had resolved.  The Board 
also finds the absence of medical treatment for a mental 
disorder between December 1950 and the veteran's death 
persuasive evidence that any previous mental disorder had 
resolved.  Additionally, no mental disorder was listed on the 
veteran's death certificate.

The Board has carefully considered the statements offered by 
the appellant and notes that lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds the appellant's statements regarding her 
observations and experiences with the veteran competent 
regarding what she perceived through her senses.  However, 
while the appellant may sincerely believe that the veteran 
had a mental disorder which contributed to his cause of 
death, she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, her statements regarding the causation 
of the veteran's death cannot be considered competent medical 
evidence.

The Board also finds the appellant is not entitled to service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309.  There is no 
evidence of a cardiovascular-renal disease or organic heart 
disease within the veteran's first post-service year.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


